In an action pursuant to RPAPL article 15, inter alia, to determine title to real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated December 26, 1984, which denied his motion to serve an amended complaint and supplemental summons.
Order affirmed, with costs.
We agree with Special Term that the plaintiff is collaterally estopped by an order of the Supreme Court, New York County (Saks, J.), dated January 10, 1984, in a related action. The instant action represents another attempt by the plaintiff to protect the partnership’s assets, which right has heretofore been determined against him (see, Ryan v New York Tel. Co., 62 NY2d 494; Schwartz v Public Administrator, 24 NY2d 65). Further, the prior order of Justice Leviss dated October 1, 1984, permitting the plaintiff to replead did not determine the issue of the plaintiff’s standing and, therefore, was not the "law of the case” in that regard.
We have examined the plaintiff’s other contentions and find them to be without merit. Weinstein, J. P., Niehoff, Kunzeman and Spatt, JJ., concur.